Exhibit 10.1
ACCENTURE SCA
société en commandite par actions
siège social: L-1855 Luxembourg
46A, avenue J.F. Kennedy
R.C.S. Luxembourg B 79.874
STATUTS COORDONNES
au 17 novembre 2008
UPDATED ARTICLES OF ASSOCIATION
AS AT
17 NOVEMBER 2008
     Article 1 – Form
     There exists among Accenture Ltd, a company limited by shares organised
under the laws of Bermuda, being the general partner (gérant commandité) (the
“General Partner” or “Accenture Ltd”) of “Accenture SCA”, a partnership limited
by shares (société en commandite par actions) (hereinafter referred to as the
“Company”) and Accenture Minority IV, Ltd, a Gibraltar company being the current
limited shareholder (associé commanditaire) of the Company and all those persons
who shall become limited shareholders (associés commanditaires) (the “Limited
Shareholders”) of the Company.
     Hereinafter the Limited Shareholders and the General Partner will be
referred to individually as a Shareholder and collectively as the Shareholders.
     Article 2 – Term
     The Company is incorporated for an unlimited period of time. However, the
Company shall come to an end in the event of a resolution to dissolve the
Company adopted at a general meeting of Shareholders deciding in compliance with
the conditions of quorum and majority required for amendments to the articles of
association of the Company (the “Articles of Association”). The Company shall
not end in the event of the resignation, dissolution, bankruptcy or insolvency
of the General Partner.
     Article 3 — Purposes
     The Company shall have as its business purpose the holding of
participations, in any form whatsoever, in Luxembourg and foreign companies, the
acquisition by purchase, subscription, or in any other manner as well as the
transfer by sale, exchange or otherwise of stock, bonds, debentures, notes and
other securities of any kind, and the ownership, administration, development and
management of its participations and of its asset portfolio.
     The Company may carry on any commercial, industrial and/or financial
activity or maintain a commercial establishment open to the public. The Company
may participate directly on indirectly in the establishment and development of
any financial, industrial or commercial enterprises in

Page 1



--------------------------------------------------------------------------------



 



Luxembourg and abroad and it may render them every assistance, whether of a
financial nature or not, such as, without limitation, the granting of loans or
advances, guarantees for their benefit or other forms of assistance. The Company
may borrow in any form and proceed to the issuance of bonds and notes whether or
not convertible or exchangeable in shares of the Company or into shares of other
companies.
     The Company may enter into and perform under global alliances and marketing
arrangements and any other contracts aimed at promoting and furthering the
development and the operation of the Accenture group, including but not limited
to actions involving or relating to staff of any and all affiliated group
companies.
     In general, it may take any controlling and supervisory measures and carry
out any operation which it may deem useful for the accomplishment and
development of its purposes.
     Article 4 — Registered office
     The registered office of the Company is established in Luxembourg City,
Grand Duchy of Luxembourg. The General Partner may establish branches or other
offices either in Luxembourg or abroad.
     In the event that the General Partner determines that extraordinary
political, economic or social developments have occurred or are imminent that
interfere or are likely to interfere with the normal activities of the Company
at its registered office, or with the ease of communication between such office
and persons abroad, the registered office may be temporarily transferred abroad
until the complete cessation of these extraordinary circumstances; such
temporary measures shall have no effect on the nationality of the Company which,
notwithstanding the temporary transfer of its registered office, will remain a
Luxembourg partnership limited by shares.
     Article 5 – Capital
     The Company has a subscribed, issued and fully paid nominal share capital
of EUR 1,868,030,866.25 (one billion eight hundred and sixty-eight million
thirty thousand eight hundred sixty-six Euro and twenty-five cents) (divided
into shares (actions de commandité) held by the General Partner and having a par
value of one Euro and twenty-five cents (EUR 1.25) each and shares (actions de
commanditaires) held by the Limited Shareholder(s) having a par value of one
Euro and twenty-five cents (EUR 1.25) each. The Shares are divided into
138,959,879 (one hundred thirty-eight million nine hundred and fifty-nine
thousand eight hundred and seventy-nine) Class I Common Shares (Class I Common
Shares), 494,880,698 (four hundred ninety-four million eight hundred eighty
thousand six hundred ninety-eight) Class II Common Shares (Class II Common
Shares), 643,133,854 (six hundred and forty-three million one hundred and
thirty-three thousand eight hundred and fifty-four) Class III Common Shares
(Class III Common Shares) and 5,000,000 (five million) Class III-A Common Shares
(Class III-A Common Shares), 5,000,000 (five million) Class III-B Common Shares
(Class III-B Common Shares), 10,000,000 (ten million) Class III-C Common Shares
(Class III-C Common Shares), 10,000,000 (ten million) Class III-D Common Shares
(Class III-D Common Shares), 15,000,000 (fifteen million) Class III-E Common
Shares (Class III-E Common Shares), 15,000,000 (fifteen million) Class III-F
Common Shares (Class III-F Common Shares), 20,000,000 (twenty million)
Class III-G Common Shares (Class III-G Common Shares),

Page 2



--------------------------------------------------------------------------------



 



25,000,000 (twenty-five million) Class III-H Common Shares (Class III-H Common
Shares), 5,000,000 (five million) Class III-I Common Shares (Class III-I Common
Shares), 5,000,000 (five million) Class III-J Common Shares (Class III-J Common
Shares), 16,050,000 (sixteen million fifty thousand) Class III-K Common Shares
(Class III-K Common Shares), 5,025,720 (five million twenty-five thousand seven
hundred twenty) Class III-L Common Shares (Class III-L Common Shares),
68,626,707 (sixty-eight million six hundred and twenty-six thousand seven
hundred seven) Class III-M Common Shares (Class III-M Common Shares), and
12,747,835 (twelve million seven hundred forty-seven thousand eight hundred
thirty-five) Class III-N Common Shares (Class III-N Common Shares) (Class III-A
Common Shares through Class III-N Common Shares are collectively referred to as
Class III Letter Shares), having the same characteristics and rights save as to
those differences outlined in these Articles of Association and namely those
differences set out in Articles 5, 6, 7, 8, 19 and 20 hereof.
     In connection with this authorisation to increase the capital and in
compliance with article 32-3 (5) of the Law, the General Partner of the Company
is authorised, at its discretion, to waive entirely or partially or to limit, or
to set conditions in respect of any preferential subscription rights of the
existing Shareholders for the same period of five years and to determine the
amount of issue premium (if any) which will have to be paid by the subscriber(s)
in the context of this capital increase.
     The Class I Common Shares, the Class II Common Shares, the Class III Common
Shares and the Class III Letter Shares are individually referred to as a “Share”
and collectively as the “Shares.”
     The Class II Common Shares, the Class III Common Shares and the Class III
Letter Shares are exclusively reserved for Accenture Ltd and its subsidiaries.
     The Class III Common Shares and Class III Letter Shares will not entitle
their holder to any cash dividend distributions. Class III Common Shares and
Class III Letter Shares will give right to newly issued Class III Common Shares
also labelled “Class III Bonus Shares,” to the extent a cash dividend is paid on
Class I Common Shares.
     The aggregate value of the Class III Bonus Shares (the “Class III Bonus
Shares Value”) shall be the amount of any cash dividends that the holders of
outstanding Class III Common Shares and Class III Letter Shares would have
received had they participated on a fully participating basis with the holders
of Class I Common Shares in any cash dividends declared to the holders of the
Class I Common Shares.
     The number of Class III Bonus Shares issued to holders of Class III Common
Shares and Class III Letter Shares in connection with the payment of any cash
dividend on the Class I Common Shares shall be determined by dividing (i) the
Class III Bonus Shares Value by (ii) the closing price of an Accenture Ltd
Class A Common Share on the United States trading day immediately prior to the
day of issue of the Class III Bonus Shares. Upon such determination, fractional
Class III Bonus Shares whether or not issuable to holders of Class III Common
Shares or Class III Letter Shares shall be rounded down to the nearest entire
number of Class III Bonus Shares. The Class III Bonus Shares shall be issued on
the date of payment of the cash dividend on the Class I Common Shares.

Page 3



--------------------------------------------------------------------------------



 



     All other rights of the Class III Common Shares and Class III Letter
Shares, such as rights to liquidation proceeds and voting rights will remain the
same as the rights for the Class I Common Shares save as set out otherwise in
these Articles of Association.
     Any issuances of Class III Bonus Shares to the holder(s) of Class III
Common Shares and of Class III Letter Shares in the context of the Authorised
Share Capital of the Company (as defined hereafter), shall be recorded at the
latest within a month of the issue date by a Luxembourg notary. Full powers are
attributed to the General Partner or an appointee of the General Partner to see
from time to time to the accomplishment of any formality in connection
therewith.
     The Class II Common Shares will not entitle their holder to any cash
dividend distributions. Class II Common Shares will have the right to receive
newly issued Class II Common Shares also labelled (“Class II Bonus Shares”) to
the extent a cash dividend is paid on Class I Common Shares.
     The aggregate value of the Class II Bonus Shares (“the Class II Bonus
Shares Value”) shall be the amount of any cash dividends that the holders of
outstanding Class II Common Shares would have received had they participated on
a ten percent (10%) participating basis with the holders of Class I Common
Shares in any cash dividends declared to the holders of the Class I Common
Shares.
     The number of Class II Bonus Shares issued to holders of Class II Common
Shares in connection with the payment of any cash dividend on the Class I Common
Shares shall be determined by dividing (i) the Class II Bonus Shares Value by
(ii) 10 % of the closing price of an Accenture Ltd Class A Common Share on the
United States trading day immediately prior to the day of issue of the Class II
Bonus Shares. Upon such determination, fractional Class II Bonus Shares whether
or not issuable to holders of Class II Common Shares shall be rounded down to
the nearest entire number of Class II Bonus Shares. The Class II Bonus Shares
shall be issued on the date of payment of the cash dividend on Class I Common
Shares.
     Any issuances of Class II Common Shares as Class II Bonus Shares to the
holders of Class II Common Shares in the context of the Authorised Share Capital
of the Company (as defined hereafter), shall be recorded at the latest within a
month of the issue date by a Luxembourg notary. Full powers are attributed to
the General Partner or an appointee of the General Partner to see from time to
time to the accomplishment of any formality in connection therewith.
     Upon Class I Common Shares being sold or otherwise transferred by their
holder to Accenture Ltd or a subsidiary of Accenture Ltd, such shares shall as a
result of the transfer be automatically relabelled and reclassified as Class III
Common Shares. The Company shall subsequently periodically record (with such
recordings to occur not less than once in every quarter) in notarial form the
reclassification of Class I Common Shares into Class III Common Shares and the
General Partner or an appointee of the General Partner is authorised and
empowered to see to any requisite formalities in relation with the registration
in the share register of the Company and any notarial recording including,
without limitation, any amendments which need to be made to these Articles of
Association.
     Class III Common Shares and Class III Letter Shares are convertible into
Class II Common Shares by a resolution of an extraordinary meeting of
Shareholders resolving in the manner required for amendments of these Articles
of Association. The conversion ratio shall be 1 Class III Common Share or 1
Class III Letter Share for 10 Class II Common Shares. Upon such resolution, the
nominal capital

Page 4



--------------------------------------------------------------------------------



 



shall be increased by EUR 11.25 per Class III Common Share or per Class III
Letter Share so converted and Class II Common Shares shall be issued in
accordance with the conversion ratio in replacement of the Class III Common
Shares or Class III Letter Shares so converted.
     Class II Common Shares are convertible into Class III Common Shares by a
resolution of an extraordinary meeting of Shareholders resolving in the manner
required for amendments of these Articles of Association. The conversion ratio
shall be 10 Class II Common Shares for 1 Class III Common Share. Upon such
resolution, the nominal capital shall be reduced by EUR 11.25 per 10 Class II
Common Shares so converted and the amount of the nominal share capital reduction
shall be allocated to the share premium reserve of the Company. In addition,
additional Class III Common Shares shall be issued in accordance with the
conversion ratio in replacement of the Class II Common Shares so converted.
     The Class I Common Shares, the Class II Common Shares, the Class III Common
Shares and the Class III Letter Shares are redeemable shares in accordance with
the terms of article 49-8 of the law of August 10, 1915, on commercial
companies, as amended (the “Law”), and the redemption features laid down in
Articles 7 and 8 hereof and the disposal features laid down in Articles 6 and 8
hereof shall apply thereto.
     An extraordinary meeting of Shareholders, resolving in the manner required
for the amendment of these Articles of Association, and with the consent of the
General Partner, may increase or reduce the subscribed and issued capital.
     Notwithstanding the preceding paragraph, the General Partner of the Company
is authorised and empowered to render effective an increase of the subscribed
and issued capital, in whole or in part, from time to time, within a period
starting as of 28 June, 2005, and expiring on the fifth anniversary of such
date, by issuing Shares representing such whole or partial increase of the
capital up to the total amount of the Authorised Share Capital (as defined
hereafter) and for the number and classes of Shares being the object of the
authorisation. The General Partner shall accept, to the extent required and
whenever it shall not issue Class II Bonus Shares and Class III Bonus Shares
subscriptions for such Shares.
     The authorised capital of the Company is set at EUR 50,000,000,000 (the
“Authorised Share Capital”) consisting of 10,000,000,000 Class I Common Shares
of a par value of one euro and twenty-five cents (EUR 1.25) each, 20,000,000,000
Class II Common Shares of a par value of one euro and twenty-five cents (EUR
1.25) each, 9,782,549,738 Class III Common Shares of a par value of one euro and
twenty-five cents (EUR 1.25) each and 5,000,000 Class III-A Common Shares of a
par value of one euro and twenty-five cents (EUR 1.25) each, 5,000,000
Class III-B Common Shares of a par value of one euro and twenty-five cents (EUR
1.25) each, 10,000,000 Class III-C Common Shares of a par value of one euro and
twenty-five cents (EUR 1.25) each, 10,000,000 Class III-D Common Shares of a par
value of one euro and twenty-five cents (EUR 1.25) each, 15,000,000 Class III-E
Common Shares of a par value of one euro and twenty-five cents (EUR 1.25) each,
15,000,000 Class III-F Common Shares of a par value of one euro and twenty-five
cents (EUR 1.25) each, 20,000,000 Class III-G Common Shares of a par value of
one euro and twenty-five cents (EUR 1.25) each, 25,000,000 Class III-H Common
Shares of a par value of one euro and twenty-five cents (EUR 1.25) each,

Page 5



--------------------------------------------------------------------------------



 



5,000,000 Class III-I Common Shares of a par value of one euro and twenty-five
cents (EUR 1.25) each, 5,000,000 Class III-J Common Shares of a par value of one
euro and twenty-five cents (EUR 1.25) each, 16,050,000 Class III-K Common Shares
of a par value of one euro and twenty-five cents (EUR 1.25) each, 5,025,720
Class III-L Common Shares of a par value of one euro and twenty-five cents (EUR
1.25) each, 68,626,707 Class III-M Common Shares of a par value of one euro and
twenty-five cents (EUR 1.25) each, and 12,747,835 Class III-N Common Shares of a
par value of one euro and twenty-five cents (EUR 1.25) each.
     The General Partner is authorised and empowered for a period of 5 years
starting on 28 June, 2005 to issue Class I Common Shares and/or Class II Common
Shares (whether or not as Class II Bonus Shares) and/or Class III Common Shares
(whether or not as Class III Bonus Shares) from time to time including Class III
Letter Shares in one or several series bearing different numbers or letters in
order to identify them.
     The authorisation granted to the General Partner includes the authorisation
to issue Shares to itself.
     The General Partner is authorised and empowered for the same period of
5 years starting on 28 June 2005 to determine the conditions attaching to any
subscription of Shares and to determine the amount of issue premium (if any)
which will have to be paid, and it may, from time to time, effect such whole or
partial increase upon the conversion of any net profit of the Company into
capital and the attribution of fully-paid Shares to Shareholders.
     In connection with the authorisation to increase the capital of the Company
given to the General Partner up to the amount of the Authorised Share Capital
and in compliance with the terms of article 32-3(5) of the Law, the General
Partner is authorised, at its discretion, to waive entirely or partially or to
limit, or to set the conditions in respect of any preferential subscription
rights of the then existing Shareholders of the Company.
     The General Partner is further authorised to cause the Company to issue
warrants, convertible bonds or assimilated instruments or bonds with warrants or
subscription rights or to issue any financial instruments convertible into
Shares under the terms and conditions to be set by the General Partner.
     Each time the General Partner shall act to render effective the increase of
capital, as authorised, Article 5 of the Articles of Association of the Company
shall be amended so as to reflect the result of such action and the General
Partner shall take or authorise any person to take any necessary steps for the
purpose of the recording and publication of such increase and such amendment.
     The Company recognises only one holder per Share; in case a Share is held
by more than one person, the Company has the right to suspend the exercise of
all rights attached to that Share until one person is appointed or designated by
the joint holders as the sole owner in relation to the Company.
     The Shares of the Company are and they continue to stay in registered form.
The Shares are not certificated, but a certificate (certificat d’inscription
nominative) witnessing the registration of the relevant Shareholder in the share
register of the Company and the number of Shares held by it shall be issued by
the Company on request of the Shareholder.
     A share register shall be kept at the registered office of the Company and,
to the extent the General Partner shall so decide, with a transfer agent and
registrar. Such register shall set forth the name of

Page 6



--------------------------------------------------------------------------------



 



each Shareholder, its residence or elected notice address, the number of Shares
held by it, the class of Shares, the amounts paid in on each such Share, the
transfers of Shares and the dates of such transfers.
     Unpaid amounts, if any, on issued and outstanding Shares may be called at
any time at the discretion of the General Partner, provided however that calls
shall be made on all the Shares in the same proportion and at the same time. Any
sum, the payment of which is in arrear, automatically attracts interest in
favour of the Company at the rate of ten per cent (10%) per year or such other
rate as may be determined by the General Partner from time to time calculated
from the date when the payment was due until the date of the actual payment.”
     Article 6 — Transfer of Shares
     Except for a Transfer taking the form of a redemption made pursuant to
Article 7 or a Transfer to Accenture Ltd or a subsidiary thereof, no Transfer of
Class I Common Shares of the Company by a Limited Shareholder shall be made
unless the General Partner shall have given its prior approval to a contemplated
Transfer. As used in this Article 6, the term “Transfer” shall have the same
meaning as set forth in Article 8 below.
     Except for a Transfer taking the form of a redemption made pursuant to
Article 7 or a Transfer to Accenture Ltd or a subsidiary of Accenture Ltd, if a
Limited Shareholder wants to Transfer all or part of its Class I Common Shares
or of all or part of the rights attached thereto, in any form whatsoever, it
must submit an application beforehand to the Company by any means approved by
the General Partner. A Transfer application shall contain the name of the
contemplated transferee, the contemplated sale price or consideration as well as
any other relevant information. The decision of the Company will be made known
to the applicant as soon as reasonably practicable after it shall have been
taken. The Company’s decision in respect of the application must be made known
to the Limited Shareholder by any means approved by the General Partner.
     Any Transfer not made in compliance with the terms of these Articles of
Association shall, with respect to the Company, be deemed to be null and void.
     Requests for Transfers to the Company’s subsidiaries may be made in
accordance with procedures to be approved by the General Partner, provided that
any transferee, which is a subsidiary of the Company, shall retain the right, in
its sole discretion, to separately refuse such request for Transfer.”
     Article 7 – Redemption of Shares
     Subject to any contractual restrictions on Transfer by a holder set forth
in any contract or agreement to which the Company or any of its affiliates is a
party or set forth in Article 8 of these Articles of Association, Class I Common
Shares shall be redeemable for cash at the option of the holder by giving
irrevocable notice of an election for redemption to the Company.
     At the initiative of the General Partner, the Company is authorised to
redeem any Class I Common Share or any series held by any Limited Shareholder
that becomes a Limited Shareholder after May 31, 2001 (or such other date that
the Supervisory Board shall declare to be the date of the consummation of the
Accenture group of companies’ transition to a corporate structure) (a
“Subsequent Limited Shareholder”) for Accenture Ltd Class A Common Shares if the
Company receives a satisfactory opinion from an internationally recognized
counsel or professional tax advisor that such redemption should be tax-free with
respect to such Subsequent Limited Shareholder. If the

Page 7



--------------------------------------------------------------------------------



 



redemption of the Class I Common Share will be done in the context of or
accompanied by a share capital reduction of the Company or a cancellation of
Shares, the redemption must in addition be approved by a resolution at a meeting
of Shareholders passed by a two-thirds majority of those present and voting,
including the consent of the General Partner.
     The redemption price for a Class I Common Share to be paid in Accenture Ltd
Class A Common Shares shall equal a number of Accenture Ltd Class A Common
Shares equal to the Valuation Ratio (as defined in Article 24). The redemption
price for a Class I Common Share to be paid in cash shall equal the Valuation
Ratio multiplied by the Market Price of an Accenture Ltd Class A Common Share
(as defined in Article 24) as of either (i) the United States trading day (as
defined in Article 24) on which the Company receives a notice of an election for
redemption with respect to such Class I Common Share if such notice is received
prior to the close of trading of Accenture Ltd Class A Common Shares on the New
York Stock Exchange or any other exchange on which they may be listed from time
to time or (ii) the United States trading day immediately following the United
States trading day on which the Company receives a notice of an election for
redemption with respect to such Class I Common Share (if such notice is received
after the close of trading of Accenture Ltd Class A Common Shares on the New
York Stock Exchange or any other exchange on which they may be listed from time
to time). The redemption price for any Class III Common Share or Class III
Letter Share shall, subject to equality of shareholder treatment, be agreed
between the Company and the holder thereof. The redemption price for Class II
Common Shares shall constitute 10% of the price agreed in respect of a Class III
Common Share or a Class III Letter Share between the Company and the holder of
Class III Common Shares or of Class III Letter Shares.
     The Company is authorized to redeem its Class II Common Shares or Class III
Common Shares at the initiative of the General Partner. If the redemption of the
Class II Common Shares or Class III Common Shares will be done in the context of
or accompanied by a share capital reduction of the Company or a cancellation of
Shares, the redemption of the Shares must be approved by a resolution at a
meeting of Shareholders passed by a two thirds majority of those present and
voting, including the consent of the General Partner.
     Notwithstanding the foregoing, at the option of the Company represented by
the General Partner, the redemption price payable to any Subsequent Limited
Shareholder in connection with any redemption under this Article 7 may be paid
in cash or in Accenture Ltd Class A Common Shares and any holder, including, for
the avoidance of doubt, the General Partner, and the Company may agree that the
Company may redeem such holder’s or part of such holder’s Class I Common Shares,
Class II Common Shares, Class III Common Shares and/or Class III Letter Shares
for different consideration or for consideration determined differently.
     Notwithstanding anything to the contrary, a holder of Class I Common Shares
shall not be entitled to have Class I Common Shares redeemed or transferred to
the Company or to Accenture Ltd or any subsidiary thereof, and the Company shall
have the right to refuse to honor any request for redemption of Class I Common
Shares, (i) at any time or during any period, including, without limitation,
during a “blackout period,” if the Company determines, based on the advice of
counsel (which may be inside counsel), that there is material non-public
information that may affect the Average Price Per Share (as

Page 8



--------------------------------------------------------------------------------



 



defined below) at such time or during such period, (ii) if such redemption would
be prohibited under applicable law or regulation (in each case regardless of
whether the redemption price is payable in Accenture Ltd Class A Common Shares,
cash or other consideration) or (iii) from the date of the announcement of a
tender offer by the Company or any of its affiliates for Class I Common Shares,
or any securities convertible into, or exchangeable or exercisable for, Class I
Common Shares, until the expiration of ten United States business days after the
termination of such tender offer, provided that nothing in this clause
(iii) shall preclude any holder of Class I Common Shares from tendering Class I
Common Shares in any such tender offer.
     The Company may adopt reasonable procedures for the implementation of the
redemption provisions set forth in this Article 7, including, without
limitation, procedures for the giving of notice of an election for redemption.
     Article 8-Transfer Restrictions Applicable to Covered Shares
     1. Each Covered Person shall at all times be the Sole Beneficial Owner of
all Covered Shares beneficially owned by such Covered Person as of or prior to
the IPO Date, except as provided herein. Any Covered Shares Transferred in
compliance with this Article 8 shall no longer be subject to such provisions.
Capitalized terms used in this Article 8 shall have the meanings ascribed to
such terms in paragraph 24 of this Article 8.
     2. Notwithstanding paragraph 1, an Employee Covered Person may:
     (i) on or prior to the date that is four years after the IPO Date, Transfer
an aggregate of up to 35% of the aggregate number of Covered Shares beneficially
owned by such Employee Covered Person as of the IPO Date;
     (ii) commencing on the date that is four years after the IPO Date, Transfer
an aggregate (together with all other Transfers made pursuant to this paragraph
2) of up to 45% of the aggregate number of Covered Shares beneficially owned by
such Employee Covered Person as of the IPO Date;
     (iii) commencing on the date that is five years after the IPO Date,
Transfer an aggregate (together with all other Transfers made pursuant to this
paragraph 2) of up to 55% of the aggregate number of Covered Shares beneficially
owned by such Employee Covered Person as of the IPO Date;
     (iv) commencing on the date that is six years after the IPO Date, Transfer
an aggregate (together with all other Transfers made pursuant to this paragraph
2) of up to 65% of the aggregate number of Covered Shares beneficially owned by
such Employee Covered Person as of the IPO Date; and
     (v) commencing on the date that is seven years after the IPO Date, Transfer
an aggregate (together with all other Transfers made pursuant to this paragraph
2) of up to 75% of the aggregate number of Covered Shares beneficially owned by
such Employee Covered Person as of the IPO Date.
     3. Notwithstanding paragraph 1, a Covered Person may Transfer any Covered
Shares beneficially owned by such Covered Person as of the IPO Date commencing
on the later of (i) the date that is eight years after the IPO Date and (ii) the
date that such Covered Person ceases to be an employee of the Company.
     4. Notwithstanding paragraph 1, an Employee Covered Person that retires (or
has retired) at the age of 50 or older and is not in contravention of the
Non-Competition Agreement (a “Retired Employee”) may:

Page 9



--------------------------------------------------------------------------------



 



     (i) if such Retired Employee retires (or has retired) at age 50, Transfer
up to that number of Covered Shares beneficially owned by such Retired Employee
as of the IPO Date which is equal to the product of (x) the aggregate number of
Covered Shares beneficially owned by such Retired Employee as of the IPO Date
multiplied by (y) the sum of (a) the percentage of Covered Shares eligible for
sale at the date of such retirement pursuant to paragraph 2 of this Article 8
(the “Base Eligible Sales”) and (b) the product of (A) (1 minus Base Eligible
Sales) multiplied by (B) 0.25;
     (ii) if such Retired Employee retires (or has retired) at age 51, Transfer
up to that number of Covered Shares beneficially owned by such Retired Employee
as of the IPO Date which is equal to the product of (x) the aggregate number of
Covered Shares beneficially owned by such Retired Employee as of the IPO Date
multiplied by (y) the sum of (a) the percentage of the Base Eligible Sales and
(b) the product of (A) (1 minus Base Eligible Sales) multiplied by (B) 0.375;
     (iii) if such Retired Employee retires (or has retired) at age 52, Transfer
up to that number of Covered Shares beneficially owned by such Retired Employee
as of the IPO Date which is equal to the product of (x) the aggregate number of
Covered Shares beneficially owned by such Retired Employee as of the IPO Date
multiplied by (y) the sum of (a) the percentage of the Base Eligible Sales and
(b) the product of (A) (1 minus Base Eligible Sales) multiplied by (B) 0.50;
     (iv) if such Retired Employee retires (or has retired) at age 53, Transfer
up to that number of Covered Shares beneficially owned by such Retired Employee
as of the IPO Date which is equal to the product of (x) the aggregate number of
Covered Shares beneficially owned by such Retired Employee as of the IPO Date
multiplied by (y) the sum of (a) the percentage of the Base Eligible Sales and
(b) the product of (A) (1 minus Base Eligible Sales) multiplied by (B) 0.625;
     (v) if such Retired Employee retires (or has retired) at age 54, Transfer
up to that number of Covered Shares beneficially owned by such Retired Employee
as of the IPO Date which is equal to the product of (x) the aggregate number of
Covered Shares beneficially owned by such Retired Employee as of the IPO Date
multiplied by (y) the sum of (a) the percentage of the Base Eligible Sales and
(b) the product of (A) (1 minus Base Eligible Sales) multiplied by (B) 0.75;
     (vi) if such Retired Employee retires (or has retired) at age 55, Transfer
up to that number of Covered Shares beneficially owned by such Retired Employee
as of the IPO Date which is equal to the product of (x) the aggregate number of
Covered Shares beneficially owned by such Retired Employee as of the IPO Date
multiplied by (y) the sum of (a) the percentage of the Base Eligible Sales and
(b) the product of (A) (1 minus Base Eligible Sales) multiplied by (B) 0.875;
and
     (vii) if such Retired Employee retires (or has retired) at age 56 or above,
Transfer 100% of the Covered Shares beneficially owned by such Retired Employee
as of the IPO Date.
     5. A Retired Employee may also Transfer the Covered Shares beneficially
owned by such Retired Employee as of the IPO Date in accordance with paragraph 2
of this Article 8 as if such Retired Employee were an Employee Covered Person.
     6. Following the first anniversary of the IPO Date, a Retired Employee that
reaches (or has reached) the age of 56 may also Transfer 100% of the Covered
Shares beneficially owned by such Retired Employee as of the IPO Date.

Page 10



--------------------------------------------------------------------------------



 



     7. Notwithstanding paragraph 1, a Covered Person that became disabled while
an employee of the Company (a “Disabled Employee”) prior to June 15, 2001, may
Transfer 100% of Covered Shares beneficially owned by such Disabled Employee as
of the IPO Date. A Covered Person that becomes (or has become) a Disabled
Employee following June 15, 2001 may (i) if such Disabled Employee becomes
disabled (or has become disabled) prior to reaching the age of 50, Transfer
Covered Shares beneficially owned by such Disabled Employee as of the IPO Date
in accordance with the provisions of paragraph 2of this Article 8 as if such
Disabled Employee were an Employee Covered Person and (ii) if such Disabled
Employee becomes (or has become) disabled after reaching the age of 50, Transfer
Covered Shares beneficially owned by such Disabled Employee as of the IPO Date
in accordance with the provisions of paragraph 4 of this Article 8 as if such
Disabled Employee were a Retired Employee.
     8. Notwithstanding paragraph 1, a Covered Person may Transfer Covered
Shares beneficially owned by such Covered Person as of the IPO Date pursuant to
bona fide pledges of Covered Shares approved by the Supervisory Board, if any,
or its delegate in writing and any foreclosures thereunder, provided that the
pledge has agreed in writing with the Supervisory Board, if any, or its delegate
(any such agreement to be satisfactory to the Supervisory Board, if any, or its
delegate in its sole discretion) that the Company shall have a right of first
refusal to purchase such Covered Shares at the market price prior to any sale of
such Covered Shares by such pledgee. In the event an external auditor has been
appointed instead of a Supervisory Board under Article 17 of these Articles of
Association, then such approval shall refer to the approval of the General
Partner acting through a committee of at least three Limited Shareholders
appointed by the General Partner or the delegate of such committee.
     9. Notwithstanding paragraph 1, commencing on June 15, 2004, the Covered
Shares are redeemable at the option of the Covered Person for a redemption price
per share equal to the lower of (i) the Valuation Ratio multiplied by the Market
Price of an Accenture Ltd Class A Common Share and (ii) one United States
dollar.
     10. Each Covered Person, for so long as such Covered Person is an Employee
Covered Person, will comply with any restrictions on Transfer relating to
Class I Common Shares imposed by the Company pursuant to the Company’s insider
trading policies from time to time and notified to such Covered Person from time
to time.
     11. All Transfers of Covered Shares beneficially owned by a Covered Person
as of or prior to the IPO Date made by such Covered Person before the adoption
of this Article 8 shall be aggregated, for purposes of paragraphs 2 through 4,
with all Transfers of Covered Shares beneficially owned by such Covered Person
as of or prior to the IPO Date made by such Covered Person after the adoption of
this Article 8.
     12. Notwithstanding paragraph 2, each Covered Person will not Transfer any
Covered Shares until July 24, 2005, except (A) to participate in underwritten
public offerings, share repurchases, sales or redemptions or other transactions,
in each case as approved in writing by the Company and/or (B) to estate and/or
tax planning vehicles, family members and charitable organizations that become
bound to the terms of Article 8 of these Articles of Association by express
agreement in writing, in each case as approved in writing by the Company (which
approval may be subject to other

Page 11



--------------------------------------------------------------------------------



 



conditions, including upon the requirement that any transferee become bound by
any other agreement, that the Company may require in its sole discretion). The
preceding sentence shall not preclude any Transfer permitted under paragraph 8
or 9 of this Article 8.
     13. All Covered Shares beneficially owned by a Covered Person (in each case
other than Covered Shares held of record by a trustee in a compensation or
benefit plan administered by the Company and other Covered Shares that have been
pledged to the Company (or to a third party agreed to in writing by the Company)
shall, at the sole discretion of the Company, be registered in the name of a
nominee for such Covered Person and/or shall be held in the custody of a
custodian until otherwise determined by the Company or until such time as such
Covered Shares are released pursuant to paragraph 17 or 18 of this Article 8.
The form of the custody agreement and the identity of the custodian and/or
nominee shall be as determined by the Supervisory Board, if any, or its delegate
from time to time. In the event an external auditor has been appointed instead
of a Supervisory Board under Article 17 of these Articles of Association, then
such determination shall refer to the determination of the General Partner
acting through a committee of at least three Limited Shareholders appointed by
the General Partner or the delegate of such committee.
     14. Whenever any nominee holder shall receive any dividend or other
distribution in respect of any Covered Shares, satisfied otherwise than in
Covered Shares, the Company will give or cause to be given notice or direction
to the applicable nominee and/or custodian referred to in paragraph 13 to permit
the prompt distribution of such dividend or distribution to the beneficial owner
of such Covered Shares, net of any tax withholding amounts required to be
withheld by the nominee, unless the distribution of such dividend or
distribution is restricted by the terms of another agreement between the Covered
Person and the Company (or with any other person with respect to which the
Company has expressly agreed in writing) known to the Company.
     15. Any share certificate representing Covered Shares beneficially owned by
a Covered Person, and any agreement or other instrument evidencing restricted
share units, options or other rights to receive or acquire Covered Shares
beneficially owned by such Covered Person, may bear a legend noted conspicuously
on each such certificate, agreement or other instrument reading substantially as
follows:
     The securities represented by this certificate are subject to transfer
restrictions set forth in the company’s articles of association. The securities
represented by this certificate may be sold, exchanged, transferred, assigned,
pledged, participated, hypothecated or otherwise disposed of only in accordance
therewith.
     16. The Company shall refuse to register the transfer of Covered Shares not
made in compliance with these Articles of Association and it may enter stop
transfer orders against the transfer of Covered Shares not made in compliance
with these Articles of Association.
     17. All Covered Shares of each Covered Person who is not an Employee
Covered Person which could be Transferred without contravening any provision of
this Article 8 shall be released from the custody of the custodian pursuant to
procedures to be developed by the Company to or at the direction of such Covered
Person free and clear of all restrictions and legends described above.
     18. A specified number of Covered Shares of an Employee Covered Person
shall be released from

Page 12



--------------------------------------------------------------------------------



 



the custody of the custodian, pursuant to procedures to be developed by the
Company, upon the request of such Employee Covered Person and to or at the
direction of such Employee Covered Person (free and clear of all restrictions
and legends described in this Article 8), provided that such request is
accompanied by a certificate of such requesting Employee Covered Person
(i) indicating such requesting Employee Covered Person’s intention to Transfer
promptly such specified number of Covered Shares and (ii) establishing that such
specified number of Covered Shares are then permitted to be Transferred without
contravening any Transfer Restrictions (which evidence must be satisfactory to
the Company).
     19. Each Covered Person shall be responsible for all expenses of such
Covered Person incurred in connection with compliance by such Covered Person
with its obligations under this Article 8, including expenses incurred by the
Company in enforcing the provisions of Article 8 relating to such obligations.
     20. In the event of any change in the outstanding Class I Common Shares by
reason of stock dividends, stock splits, reverse stock splits,
recapitalizations, combinations, exchanges of shares and the like, the term
“Covered Shares” shall refer to and include the securities received or resulting
therefrom, but only to the extent such securities are received in exchange for
or in respect of Covered Shares. Upon the occurrence of any event described in
the immediately preceding sentence, the Company shall make such adjustments to
or interpretations of the provisions of this Article 8 as the Company shall deem
necessary or desirable to carry out the intent of such provisions. If the
Company deems it advisable, any such adjustments may take effect from the record
date, the “when issued trading date,” the “ex dividend date” or another
appropriate date.
     21. The provisions of this Article 8 shall be binding upon the respective
legatees, legal representatives, successors and assigns of the Covered Persons;
provided, however, that a Covered Person may not assign or otherwise transfer
any of its obligations under such provisions without the prior written consent
of the Supervisory Board, if any, or its delegate and any assignment or other
transfer of rights and/or obligations under this Article 8 by a Covered Person
without such consent of the Supervisory Board, if any, or its delegate shall be
void. In the event an external auditor has been appointed instead of a
Supervisory Board under Article 17 of these Articles of Association, then such
prior written consent shall refer to the prior written consent of the General
Partner acting through a committee of at least three Limited Shareholders
appointed by the General Partner or the delegate of such committee.
     22. If requested by the Supervisory Board or its delegate (or in the event
an external auditor has been appointed instead of a Supervisory Board under
Article 17 of these Articles of Association, then if requested by the General
Partner acting through a committee of at least three Limited Shareholders
appointed by the General Partner or the delegate of such committee), each
Covered Person shall execute such documents and take such further action as may
be reasonably necessary to effect the provisions of this Article 8.
     23. The Supervisory Board, if any, or its delegate may waive any of the
provisions of this Article 8 to permit particular Covered Persons, a particular
class of Covered Persons or all Covered Persons to Transfer Covered Shares in
particular situations (such as Transfers to family members, partnerships or

Page 13



--------------------------------------------------------------------------------



 



trusts) or generally. The Supervisory Board, if any, or its delegate may impose
such conditions as the Supervisory Board, if any, or its delegate determines on
the granting of such waivers. The determinations of the Supervisory Board, if
any, or its delegate under this paragraph 23 shall be final and binding and need
not to be uniform and may be made selectively among Covered Persons (whether or
not such Covered Persons are similarly situated). In the event an external
auditor has been appointed instead of a Supervisory Board under Article 17 of
these Articles of Association, then the authority of the Supervisory Board or
its delegate under this paragraph 23 shall be vested in the General Partner
acting through a committee of at least three Limited Shareholders appointed by
the General Partner or the delegate of such committee.
     24. For purposes of this Article 8, the following terms have the following
meanings:
     A “beneficial owner” of a security includes any person who, directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares: (i) voting power, which includes the power to vote, or
to direct the voting of, such security and/or (ii) investment power, which
includes the power to dispose, or to direct the disposition of, such security,
but for purposes of these Articles of Association a person shall not be deemed a
beneficial owner of Covered Shares (A) solely by virtue of the application of
the United States Securities Exchange Act of 1934, as amended from time to time
(the “Exchange Act”) Rule 13d-3(d) or Exchange Act Rule 13d-5 as in effect on
April 18, 2001, (B) solely by virtue of the possession of the legal right to
vote securities under applicable law (such as by proxy, power of attorney or
appointment as corporate representative) or (C) held of record by a “private
foundation” subject to the requirements of Section 509 of the United States
Internal Revenue Code of 1986, as amended from time to time, and the applicable
rulings and regulations thereunder (or equivalent in other jurisdictions as
determined from time to time by the Supervisory Board or its delegate, or in the
event an external auditor has been appointed instead of a Supervisory Board
under Article 17 of these Articles of Association, then as determined from time
to time by the General Partner acting through a committee of at least three
Limited Shareholders appointed by the General Partner or the delegate of such
committee). “Beneficially own” and “beneficial ownership” shall have correlative
meanings. For purposes of the determination of beneficial ownership only, the
provisions of Article 8 shall not be deemed to transfer the investment power
with respect to any Class I Common Shares.
     “Covered Person” or “Covered Persons” shall mean those persons, other than
the Company, who were Shareholders on the IPO Date; provided that any Covered
Person who was not also a party to that certain Common Agreement dated as of
April 19, 2002 among the Company and the other parties thereto on the date of
adoption of this Article 8 shall not be subject to paragraph 12 of this
Article 8.
     “Company” means Accenture SCA, together, as the case may be and if the
context so requires, with its Subsidiaries from time to time.
     A Covered Person’s “Covered Shares” shall mean any Class I Common Shares
beneficially owned by such Covered Person at the time in question. “Covered
Shares” shall also include the securities that are defined to be “Covered
Shares” in paragraph 20 of this Article 8. A Covered Person “acquires” Covered
Shares when such Covered Person first acquires beneficial ownership over such
Covered Shares.

Page 14



--------------------------------------------------------------------------------



 



     The term “disabled” shall mean “disabled” as defined (i) in any employment
agreement then in effect between the employee and the Company, or (ii) if not
defined therein, or if there shall be no such agreement, as defined in the
Company’s long-term disability plan as in effect from time to time, or (iii) if
there shall be no plan, the inability of an employee to perform in all material
respects his duties and responsibilities to the Company for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period by reason of a physical or mental incapacity. Any
question as to the existence of a disability as to which the employee and the
Company cannot agree shall be determined in writing by a qualified independent
physician mutually acceptable to the employee and the Company. If the employee
and the Company cannot agree as to a qualified independent physician, each shall
appoint such a physician and those two physicians shall select a third who shall
make such determinations in writing. The determination of disability made in
writing to the Company and the employee shall be final and conclusive for all
purposes of this Article 8.
     An “employee” shall include, without limitation, the owners and employees
of partner personal service companies in certain countries with which the
Company has personal service contracts (in each case as agreed by the
Supervisory Board or its delegate, or in the event an external auditor has been
appointed instead of a Supervisory Board under Article 17 of these Articles of
Association, then as agreed by the General Partner acting through a committee of
at least three Limited Shareholders appointed by the General Partner or the
delegate of such committee), and any other similarly situated person designated
as an “employee” by the Supervisory Board or its delegate (or in the event an
external auditor has been appointed instead of a Supervisory Board under
Article 17 of these Articles of Association, then as designated by the General
Partner acting through a committee of at least three Limited Shareholders
appointed by the General Partner or the delegate of such committee).
     “Employee Covered Person” shall mean a Covered Person that is an employee
of the Company at the time in question, provided that if the Company has
received notice that any Covered Person intends to terminate such Covered
Person’s employment with the Company (except in the case of notice with respect
to retirement or disability), such Covered Person shall be deemed not to be an
Employee Covered Person.
     “IPO Date” shall mean July 24, 2001, the date of completion of Accenture
Ltd’s initial public offering.
     “Non-Competition Agreement” shall mean, collectively, any Non-Competition
Agreement, dated as of April 18, 2001, among the Company and the partners from
time to time party thereto as such agreement may be amended from time to time or
any agreement having a similar effect.
     “Permitted Basket Transaction” shall mean the purchase or sale of, or the
establishment of a long or short position in, a basket or index of securities
(or of a derivative financial instrument with respect to a basket or index of
securities) that includes securities of the Company, in each case if such
purchase, sale or establishment is permitted under the Company’s policy on
hedging with respect to securities of the Company and other relevant policies,
including insider trading policies, as announced from time to time.

Page 15



--------------------------------------------------------------------------------



 



     “Sole Beneficial Owner” shall mean a person who is the beneficial owner of
Covered Shares, who does not share beneficial ownership of such Covered Shares
with any other person (other than pursuant to these Articles of Association, the
Non-Competition Agreement or applicable community property laws) and who is the
only person (other than pursuant to applicable community property laws) with a
direct economic interest in the Covered Shares. An economic interest of the
Company (or of any other person with respect to which the Company has expressly
agreed to in writing) as pledgee shall be disregarded for this purpose. A
Covered Person that holds Covered Shares indirectly through a wholly-owned
personal holding company shall be considered the “Sole Beneficial Owner” of such
Covered Shares, provided that such personal holding company is a Covered Person
hereunder. In respect of Covered Shares held a personal holding company or a
trust structure, the share register shall refer both to the legal entity or
trust, respectively, as the legal owner and record owner of the Covered Shares
and the beneficial owner(s) of the legal entity or trust, respectively.
     “Subsidiary” shall mean any person in which Accenture SCA owns, directly or
indirectly, at least a majority of the equity, economic or voting interest.
     “Transfer” shall mean any sale, transfer, pledge, hypothecation, redemption
or other disposition, whether direct or indirect, whether or not for value, and
shall include any disposition of the economic or other risks of ownership of
Covered Shares, including short sales of securities of the Company, option
transactions (whether physical or cash settled) with respect to securities of
the Company, use of equity or other derivative financial instruments relating to
securities of the Company and other hedging arrangements with respect to
securities of the Company, in each such case other than Permitted Basket
Transaction.
     Article 9 — Liability of Shareholders
     The Limited Shareholders are only liable up to the amount of their capital
contribution made to the Company.
     The General Partner’s liability is and shall be unlimited.
     Article 10 — Meetings of Shareholders
     The annual general meeting of Shareholders shall be held, in accordance
with Luxembourg law, in Luxembourg at the registered office of the Company, or
at such other place in Luxembourg as may be specified in the notice of meeting,
on November 15 at 12:00 noon. If such day is not a Luxembourg business day, the
annual general meeting shall be held on the next following Luxembourg business
day.”
     Other meetings of Shareholders may, subject to applicable law, be held at
such place and at such time as may be specified by the General Partner in the
respective notices of meeting.
     For the purposes of the Articles of Association, a “Luxembourg business
day” shall mean a day on which banks are ordinarily open for business in the
City of Luxembourg, Luxembourg
     Article 11 — Notice, quorum, proxies, majority
     The notice periods and quorum rules required by the Law shall apply with
respect to the meetings of Shareholders of the Company, as well as with respect
to the conduct of such meetings, unless otherwise provided herein.

Page 16



--------------------------------------------------------------------------------



 



     Each Share is entitled to one vote. A Shareholder may act at any meeting of
Shareholders by appointing another person in writing (whether in original or by
telefax, cable, telegram or telex), whether a Shareholder or not, as its proxy.
     Except as otherwise required by law or by these Articles of Association,
resolutions at a meeting of Shareholders will be passed by a simple majority of
those Shares represented and voting at the meeting and with the consent of the
General Partner.
     The following matters shall require a quorum (if and when required as a
matter of the Law) of half of the Company’s issued and outstanding Shares and a
two-thirds majority vote of those Shares represented and voting at the meeting:
     (i) amendment of these Articles of Association;
     (ii) dissolution and the liquidation of the Company;
     (iii) setting of the authorised share capital and the authorisation given
to the General Partner to increase the Company’s share capital within the limits
of the authorisation;
     (iv) decrease of the Company’s share capital; and
     (v) sale of all or substantially all of the Company’s assets.
     The following matters shall require a unanimous resolution of all the
Shareholders of the Company:
     (i) the redomestication of the Company (i.e. its migration) by the change
of the nationality of the Company; and
     (ii) the assessment of the Shareholders.
     The Shares shall, as a rule, vote as a single class. Matters adversely
affecting the rights of the holders of a specific share class only shall require
a quorum (if and when required as a matter of the Law) of half of the class’
issued and outstanding Shares and a two-thirds majority vote of the Shares of
that share class and, in respect of such matters but only in respect of such
matters, the holders shall vote as a separate class.
     Article 12 — Convening notice
     Shareholders’ meetings shall be convened by the General Partner or by the
Supervisory Board, if any, pursuant to a notice setting forth the agenda and
sent by registered mail at least eight days prior to the meeting to each
Shareholder at the Shareholder’s notice address on record or, failing which, its
residence address on record in the share register of the Company or by two
publications in each of the Luxembourg press and in the Luxembourg Official
Gazette (Mémorial), whereby the first publication shall be made so that the
second publication shall be made at least eight days prior to the meeting and
with there being at least an eight-day interval between the first and the second
publications for the meeting.
     If all the Shareholders are present or represented at a meeting of
Shareholders, and if they state that they have been informed of the agenda of
the meeting, the meeting may be held without prior notice.
     The General Partner may determine all reasonable conditions that must be
fulfilled by Shareholders for them to participate in any meeting of
Shareholders.

Page 17



--------------------------------------------------------------------------------



 



     Article 13 — Powers of the meeting of Shareholders
     Any regularly constituted meeting of Shareholders of the Company shall
represent the entire body of Shareholders of the Company. The meeting of
Shareholders may resolve on any item only with the consent of the General
Partner.
     Article 14 — Management
     The Company shall be managed by the General Partner who shall be the liable
partner (associé - gérant — commandité) and who shall be personally, jointly and
severally liable with the Company for all liabilities which cannot be met out of
the assets of the Company.
     The General Partner is vested with the broadest powers to perform all acts
of administration and disposition in the Company’s interest which are not
expressly reserved by the Law or by these Articles of Association to the meeting
of Shareholders or to the Supervisory Board, if any.
     The General Partner shall have the sole authority to institute and direct
court proceedings and to negotiate, settle and compromise disputes on behalf of
the Company and may delegate this authority to such persons or committees as it
may designate.
     The General Partner shall have the power on behalf and in the name of the
Company to carry out any and all of the purposes of the Company and to perform
all acts and enter into and perform all contracts and other undertakings that it
may deem necessary, advisable or useful or incidental thereto. Except as
otherwise expressly provided, the General Partner has, and shall have full
authority in its discretion to exercise, on behalf of and in the name of the
Company, all rights and powers necessary or convenient to carry out the purposes
of the Company.
     Article 15 — Authorised signature
     The Company shall be bound by the corporate signature of the General
Partner as made by the individual or joint signatures of any other persons to
whom authority shall have been delegated by the General Partner as the General
Partner shall determine in its discretion.
     Article 16 — Remuneration of General Partner; Expenses
     The General Partner shall receive no remuneration from the Company for its
duties. To the largest extent permitted by applicable law, but without prejudice
to the second paragraph of Article 8, the Company shall bear, and reimburse for,
the costs and expenses incurred by the General Partner resulting from the
performance of its duties and/or actions taken on behalf of and/or for the
benefit of the Company and may make advances to the General Partner in
connection therewith (including, without limitation, losses, damages and defense
costs resulting from actual or threatened third party claims).
     Article 17 — Supervisory Board/External Auditor
     The affairs of the Company and its financial situation including
particularly its books and accounts shall be supervised by a supervisory board
composed of at least three board members (herein referred to as the “Supervisory
Board”). However, if instead of a Supervisory Board an external auditor
(réviseur d’entreprises) shall be proposed by the General Partner and appointed
by a simple majority vote of the general meeting of Shareholders amongst the
members of the Institut des réviseurs d’entreprises for the duration of and in
accordance with the terms of a service agreement to be entered

Page 18



--------------------------------------------------------------------------------



 



from time to time in order to audit the Company’s annual accounts in accordance
with applicable Luxembourg law, no Supervisory Board shall be elected by the
general meeting of the Shareholders.
     The Supervisory Board, if any, shall be elected by a simple majority vote
of the general meeting of Shareholders for a maximum term of six years, which
shall be renewable.
     The general meeting of Shareholders shall determine the remuneration, if
any, of the Supervisory Board, if a Supervisory Board is elected.
     The Supervisory Board, if any, shall be convened by its chairman (as
appointed by the Supervisory Board, if any, from the Board members) or by the
General Partner.
     Written notice of any meeting of the Supervisory Board, if any, shall be
given to all members of the Supervisory Board, if any, with at least eight days
prior notice, except in circumstances of emergency, in which case the nature of
such circumstances shall be set forth in the notice of the meeting. This notice
may be waived by the consent in writing, whether in original or by cable,
telegram, telefax or telex of each member. Separate notice shall not be required
for individual meetings held at times and places prescribed in a schedule
previously adopted by resolution of the Supervisory Board, if any. If all the
members of the Supervisory Board, if any, are present or represented at a
meeting of Supervisory Board, if any, and if they state that they have been
informed of the agenda of the meeting, the meeting may be held without prior
notice.
     Any member may act at any meeting of the Supervisory Board, if any, by
appointing in writing, whether in original or by cable, telegram, telex, telefax
or other electronic transmission another member as his proxy.
     The Supervisory Board, if any, can deliberate or act validly only if at
least the majority of its members are present or represented. Resolutions shall
be approved if taken by a majority of the votes of the members present or
represented at such meeting. Resolutions may also be taken in one or several
written instruments signed by all the members.
     No member of the Supervisory Board, if any, shall be liable in respect of
any negligence, default or breach of duty on his own part in relation to the
Company and each member of the Supervisory Board, if any, shall be indemnified
out of the funds of the Company against all liabilities, losses, damages or
expenses arising out of the actual or purported execution or discharge of his
duties or the exercise of his powers or otherwise in relation to or in
connection with his duties, powers or office; provided that this exemption from
liability and indemnity shall not extend to any matter which would render them
void pursuant to Luxembourg law.
     Article 18 — Accounting year — Accounts
     The accounting year of the Company shall begin on 1st September and it
shall terminate on 31st August of each year.
     The accounts of the Company shall be stated in euro and/or United States
dollars or in any other functionnal currency as decided by the General Partner.
     Article 19 — Allocation of profits
     From the annual net profits of the Company, five per cent (5 %) shall be
allocated to the legal reserve as required by the Law. This allocation shall
cease to be required as soon as such legal reserve

Page 19



--------------------------------------------------------------------------------



 



amounts to ten per cent (10 %) of the nominal issued share capital of the
Company as stated in Article 5 hereof as increased or reduced from time to time.
     The General Partner shall determine how the annual net profits shall be
disposed of, and it shall decide to pay dividends from time to time, as it, in
its discretion, believes to suit best the corporate purpose and policy of the
Company. A general meeting of Shareholders shall have to approve the General
Partner’s decision to pay dividends as well as the profit allocation proposed by
the General Partner.
     Dividends may be paid in Euro or in United States Dollars or in any other
currency determined by the General Partner and they may be paid at such places
and times as shall be determined by the General Partner.
     The General Partner may decide to pay interim dividends under the
conditions and within the limits laid down in the Law.
     Article 20 — Dissolution and liquidation
     The Company may be voluntarily dissolved by a resolution passed at a
general meeting of Shareholders with the consent of the General Partner.
     The liquidation shall be carried out by one or several liquidators (who may
be physical persons or legal entities) named by a general meeting of
Shareholders which shall also determine their powers and their remuneration.
     Each holder of Shares of the Company shall be entitled (to the extent of
the availability of funds or assets in sufficient amount), to the repayment of
the nominal share capital amount corresponding to its Share holdings. The
liquidation proceeds (if any), including the return of nominal share capital,
shall be paid so that each Class II Common Share shall entitle its holder to
receive a liquidation payment equal to 10% of any liquidation payment to which a
Class I Common Share or a Class III Common Share or a Class III Letter Share
entitles its holder
     Article 21 — Amendments
     These Articles of Association may be amended from time to time by a general
meeting of Shareholders, subject to the quorum and majority requirements
provided by the laws of Luxembourg, and subject to the consent of the General
Partner.
     Article 22 — Tax Matters
     The General Partner may, in its sole discretion, make any tax elections
with respect to the Company, provided that the General Partner reasonably
determines that any such election would not have an adverse tax impact on any
Shareholder.
     Article 23 — Applicable law
     All matters not governed by these Articles of Association shall be
determined by application of the provisions of Luxembourg law, and, in
particular, of the Law.
     Article 24 – Definitions
     The “Average Price Per Share” as of any day shall equal the average of the
high and low sales prices of Accenture Ltd Class A Common Shares as reported on
the New York Stock Exchange (or if the Accenture Ltd Class A Common Shares are
not listed or admitted to trading on the New York Stock Exchange, on the
American Stock Exchange, or if the Accenture Ltd Class A Common Shares

Page 20



--------------------------------------------------------------------------------



 



are not listed or admitted to trading on the American Stock Exchange, on the
NASDAQ National Market, or if the Accenture Ltd Class A Common Shares are quoted
on the NASDAQ National Market, on the over-the-counter market as furnished by
any nationally recognized New York Stock Exchange member firm selected by
Accenture Ltd for such purpose), net of customary brokerage and similar
transaction costs as determined with respect to the Company and by the Company.
     The “Market Price of an Accenture Ltd Class A Common Share” as of any day
shall equal the Average Price Per Share as of such day, unless Accenture Ltd
sells (i.e. trade date) shares of its Class A Common Shares on such day for cash
other than in a transaction with any employee or an affiliate and other than
pursuant to a preexisting obligation; in which case the “Market Price of an
Accenture Ltd Class A Common Share” as of such day shall be the weighted average
sale price per share, net of brokerage and similar costs.
     A “United States business day” shall mean a day other than a Saturday,
Sunday or United States federal holiday and shall consist of the time period
from 12:01 am through 12:00 midnight (Eastern time).
     A “United States trading day” shall mean a day on which Accenture Ltd
Class A Common Shares are traded on the New York Stock Exchange or any other
exchange on which they may be listed from time to time.
     The “Valuation Ratio” at any time shall equal 1.00, provided that the
Valuation Ratio shall be subject to adjustment from time to time pursuant to the
following provisions of this Article 23. If at any time:
     (i) Accenture Ltd acquires or otherwise holds more than a de miminis amount
of assets other than:
     (a) its shareholding in the Company,
     (b) any direct or indirect interest in its own shares (provided that such
shares would not be treated as an asset of Accenture Ltd on a consolidated
balance sheet of Accenture Ltd prepared in accordance with generally accepted
accounting principles in the United States of America) or
     (c) any assets that it holds only transiently prior to contributing or
loaning such assets to the Company (provided that any such transiently held
assets are so contributed or loaned prior to the end of the then current fiscal
quarter of Accenture Ltd),
     (ii) Accenture Ltd incurs or otherwise is liable for more than a de miminis
amount of liabilities other than any liability for which it is the obligee under
a corresponding liability of the Company or
     (iii) circumstances otherwise require, then
     (1) the General Partner shall promptly inform the Supervisory Board, if
any, and those members of the Supervisory Board, if any, that are also Limited
Shareholders (in such capacity, the “Limited Shareholders Committee”) of such
fact,
     (2) the General Partner shall provide the Limited Shareholders Committee
with such other information, including financial information or statements, as
the Limited Shareholders Committee may reasonably require in connection with the
determinations contemplated by the following clause (3) of this sentence and

Page 21



--------------------------------------------------------------------------------



 



     (3) each of the General Partner and the Limited Shareholders Committee
shall use their best efforts to promptly:
     (x) determine whether an adjustment to the Valuation Ratio is required in
order to reflect the relative fair market values of an Accenture Ltd Class A
Common Share and a Class I Common Share and
     (y) if such an adjustment is so required, determine a process for equitable
adjustment of the Valuation Ratio (whether based on the financial statements of
Accenture Ltd or otherwise and whether a process for a one-time adjustment or
recurring adjustments).
     If the General Partner and the Limited Shareholders Committee determine
that an adjustment in the Valuation Ratio is so required and determine a process
for equitable adjustment of the Valuation Ratio, then the Valuation Ratio shall
be adjusted by such process. If no agreement can be reached promptly (but in any
event within 45 days) between the General Partner and the Limited Shareholders
Committee as to whether any such adjustment is so required or as to a process
for equitable adjustment, then the General Partner and the Limited Shareholders
Committee shall choose an independent arbitrator (which may be a leading
international investment bank) who is a recognized expert in the field of
company valuation to (x) determine whether an adjustment to the Valuation Ratio
is required in order to reflect the relative fair market values of an Accenture
Ltd Class A Common Share and a Class I Common Share and (y) if such an
adjustment is so required, determine a process for equitable adjustment of the
Valuation Ratio (whether based on the financial statements of Accenture Ltd or
otherwise and whether a process for a one-time adjustment or recurring
adjustments). If the arbitrator determines that an adjustment in the Valuation
Ratio is so required and determines a process for equitable adjustment of the
Valuation Ratio, then the Valuation Ratio shall be adjusted by such process.
Notwithstanding the foregoing, in the event an external auditor has been
appointed instead of a Supervisory Board under Article 17 of these Articles of
Association, then the Limited Shareholders Committee referred to herein shall
refer to a committee of at least three Limited Shareholders appointed by the
General Partner.
     If Accenture Ltd:
     (i) pays a dividend or makes a distribution on its Accenture Ltd Class A
Common Shares in Accenture Ltd Class A Common Shares,
     (i) subdivides its outstanding Accenture Ltd Class A Common Shares into a
greater number of shares,
     (iii) combines its outstanding Accenture Ltd Class A Common Shares into a
smaller number of shares,
     (iv) makes a distribution on its Accenture Ltd Class A Common Shares in
shares of its share capital other than Accenture Ltd Class A Common Shares or
     (iv) issues by reclassification of its Accenture Ltd Class A Common Shares
any shares of its share capital,
      then the Valuation Ratio in effect immediately prior to such action shall
be adjusted so that the holder of Class I Common Shares thereafter redeemed may
receive the redemption price or number of shares of share capital of Accenture
Ltd, as the case may be, which it would have owned immediately

Page 22



--------------------------------------------------------------------------------



 



following such action if it had redeemed immediately prior to such action (after
taking into account any corresponding action taken by the Company).
     In the event of any business combination, amalgamation, restructuring,
recapitalization or other extraordinary transaction directly or indirectly
involving Accenture Ltd or any of its securities or assets as a result of which
the holders of Accenture Ltd Class A Common Shares shall hold voting securities
of an entity other than Accenture Ltd, the terms “Accenture Ltd Class A Common
Shares” and “Accenture Ltd” shall refer to such voting securities formerly
representing or distributed in respect of Accenture Ltd Class A Common Shares
and such entity, respectively.

Page 23